DETAILED ACTION
Claims 1-9 are allowed.
This office action is responsive to the amendment filed on 01/07/22.  As directed by the amendment: claims 1 and 7 have been amended; claims 10-19 have been cancelled; and no claims have been added.  Thus, claims 1-9 are presently pending in this application.
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

REASONS FOR ALLOWANCE
The following is an examiners statement of reasons for allowance:
	The prior art of record by itself or in combination does not disclose the structural and functional limitations as recited in the claims.  Specifically, the prior art does not disclose a device useful for cooling or heating objects that pass through the device as recited in independent claims 1 and 7.   Claims 1 and 7 were amended so that the third subparagraph (which refers to “outlets’”) recites gaseous heat transfer medium. This amendment is supported by the specification in several places, such as the disclosure of “air” on page 8, and “gaseous atmosphere” on page 11, line 16.   Further, claims 1 and 7 were amended so that the fifth subparagraph (which begins “wherein the fan is attached” or “wherein the fans are attached”) refers to one tier of the belt being above, and one tier being below, “the plane of” the fan. References to the plane of the fan, and to locating the fan by reference to the plane of the fan, are in the specification as filed at page 11, lines 1-11.   Additionally, claims 1 and 7 were amended in the last subparagraph to recite that rotation of the fan or fans (claim 1) or rotation of the fans (claim 7) “causes gaseous heat transfer medium on one side of the fans to be drawn across the upper surfaces of each tier of the belt in the helix from the circulation space into the central space, and causes gaseous heat transfer medium on the other side of the fans to be drawn across the upper surfaces of each tier of the belt in the helix from the central space into the circulation space”.   The claim phrasing formed by this amendment is taken from the specification at page 11, lines 16-19.   It is submitted that the prior art does not teach the aforementioned limitations.   


CONCLUSION
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANA ROSS whose telephone number is (571)272-4480.  The examiner can normally be reached on M-F 6:00am to 2:00pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisors may be contacted.  DANA ROSS can be reached on 571-272-4480 while TU HOANG can be reached on 571-272-4780.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/joseph iskra/
Examiner, Art Unit 3761

/DANA ROSS/Supervisory Patent Examiner, Art Unit 3761